Exhibit 10.15

 

EXECUTION VERSION

 

THIRD AMENDMENT TO WAREHOUSING
CREDIT AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of April 12, 2013, by and among WALKER & DUNLOP, LLC
(the “Borrower”), BANK OF AMERICA, N.A., as credit agent (the “Credit Agent”),
and the lenders party hereto (the “Lenders”).

 

R E C I T A L S

 

The Borrower, the Credit Agent, and the Lenders are parties to, among other
documents, instruments, and agreements, that certain Warehousing Credit and
Security Agreement dated as of September 4, 2012 (as amended, supplemented, or
otherwise modified to the date hereof, the “Loan Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
specified therefor in the Loan Agreement.

 

The Borrower, the Credit Agent and the Lenders desire to amend the Loan
Agreement on and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Amendments.  Effective on the Effective
Date (as hereafter defined), the Loan Agreement is hereby amended as follows:

 

(a)                                 Section 3.10 is hereby deleted in its
entirety and replaced with the following:

 

“3.10 Continuing Authority of Authorized Representatives

 

Credit Agent is authorized to rely upon the continuing authority of the Persons
hereafter designated by Borrower (“Authorized Representatives”) to bind Borrower
with respect to (a) all matters pertaining to the Loan and the Loan Documents,
including, but not limited to, the submission of requests for Warehousing
Advances, and certificates with regard thereto, instructions with regard to the
Operating Account and, to the extent permitted under this Agreement, the
Collateral, and matters pertaining to the procedures and documentation for
Warehousing Advances (any such Person so designated, a “Fully Authorized
Representative”), or (b) such limited matters pertaining to the Loan as may be
specified in writing by Borrower to Credit Agent. The identities and/or
authorizations of the Authorized Representatives may be changed only upon
written notice to

 

--------------------------------------------------------------------------------


 

Credit Agent given by a Fully Authorized Representative, which notice shall be
effective not sooner than five (5) Business Days following receipt thereof by
Credit Agent.  The Authorized Representatives, and their respective levels of
authorization if any such Person is not a Fully Authorized Representative, as of
the Closing Date are listed on Exhibit D.  Credit Agent shall have a right of
approval, not to be unreasonably withheld or delayed, over the identity of the
Fully Authorized Representatives so as to assure Credit Agent that each Fully
Authorized Representative is a responsible and senior employee of the Borrower. 
Upon any change in the identities or authorizations of any Authorized
Representative made from time to time in accordance with this Section, Exhibit D
shall be deemed to have been amended, without further action or documentation. 
Credit Agent may, and at Borrower’s or any Lender’s request shall, from time to
time create an updated Exhibit D reflecting the then Authorized Representatives,
which Credit Agent shall furnish to Borrower and all Lenders.”

 

(b)                                 Section 13.1 is hereby amended as follows:

 

(i)                                     The definition of “Applicable Margin” is
hereby deleted in its entirety and replaced with the following:

 

“Applicable Margin” means 1.65%.

 

(ii)                                  The definition of “BBA LIBOR Daily
Floating Rate” is hereby amended by (x) deleting the words”(“BBA LIBOR”)” where
appearing in the second line thereof, and (y) adding the following text
immediately after the words “British Bankers Association LIBOR Rate” where
appearing in the second line thereof:

 

“or the successor thereto if the British Bankers Association is no longer making
a LIBOR rate available (in either case, for the purposes of this definition,
“BBA LIBOR”)”.

 

(iii)                               The following new definitions are hereby
added in the proper alphabetical order:

 

“Change in Law” means the occurrence of any of the following: (a) the adoption
or taking effect of any law, rule, regulation or treaty, (b) any change in any
law, rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (x) the Dodd-

 

2

--------------------------------------------------------------------------------


 

Frank Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

“Fully Authorized Representative”  has the meaning set forth in Section 3.10.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

(c)                                  For all purposes of Section 3.9 of the Loan
Agreement:

 

(i)                                     References to changes in any law, rule,
regulation or the like, regardless of the phrasing or terminology utilized,
shall include any Change in Law as such term is defined in the definition
thereof added by this Amendment.

 

(ii)                                  References to any governmental agency,
authority, or the like, regardless of the phrasing or terminology utilized,
shall include any Governmental Authority as such term is defined in the
definition thereof added by this Amendment.

 

(iii)                               References to any requirements of law,
applicable law, or the like, regardless of the phrasing or terminology utilized,
shall include FATCA as such term is defined in the definition thereof added by
this Amendment.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Attached hereto as Exhibit D is an updated
Exhibit D to the Loan Agreement, reflecting all Authorized Representatives as of
the Effective Date, which shall be subject to further modification from time to
time as provided in Section 3.10 of the Loan Agreement as amended by this
Amendment.

 

2.                                      Acknowledgments by Borrower.  The
Borrower acknowledges, confirms and agrees that:

 

(a)                                 This Amendment is a Loan Document.  From and
after the Effective Date, all references to the Loan Agreement in any Loan
Document shall be to the Loan Agreement as amended by this Amendment and as it
from time to time hereafter may be amended, supplemented, restated, or otherwise
modified.

 

(b)                                 Except as provided herein, the terms and
conditions of the Loan Agreement and the other Loan Documents remain in full
force and effect, and the Borrower hereby (x) ratifies, confirms and reaffirms
all and singular of the terms and conditions of the Loan Agreement and the other
Loan Documents, and (y) represents and warrants that:

 

(i)                                     No Default or Event of Default exists as
of the date the Borrower executes this Amendment, nor will a Default or Event of
Default exist as of the Effective Date.

 

(ii)                                  The representations and warranties made by
the Borrower in the Loan Agreement and the other Loan Documents are true and
correct as of the date hereof, and will be true and correct as of the Effective
Date, except as to (A) matters which speak to a specific date, and (B) changes
in the ordinary course to the extent permitted and contemplated by the Loan
Agreement.

 

(iii)                               The Borrower has the power and authority and
legal right to execute, deliver and perform this Amendment, has taken all
necessary action to authorize the execution, delivery, and performance of this
Amendment, and the person executing and delivering this Amendment on behalf of
the Borrower is and will be duly authorized to do so.

 

(iv)                              This Amendment has been duly executed and
delivered by the Borrower, and constitutes the legal, valid and binding
obligation of the Borrower, enforceable against the Borrower in accordance with
its terms, subject to the effect of applicable bankruptcy and other similar laws
affecting the rights of creditors generally and the effect of equitable
principles whether applied in an action at law or a suit in equity.

 

(c)                                  The Borrower shall promptly pay upon
receipt of an invoice or statement therefor the reasonable attorneys’ fees and
expenses and disbursements incurred by the

 

4

--------------------------------------------------------------------------------


 

Credit Agent and the Lenders in connection with this Amendment and any prior
matters involving the Loan.

 

(d)                                 The Borrower does not have any offsets,
defenses, claims, counterclaims or causes of action of any kind or nature
against the Credit Agent or any Lender with respect to any of its liabilities
and obligations to the Credit Agent or any Lender, and, in any event, the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, which it has or may have, from the beginning
of the world to both the date hereof and the Effective Date, against the Credit
Agent, or any Lender or their respective current or former Affiliates, officers,
directors, employees, agents, attorneys, independent contractors, and
predecessors, together with their successors and assigns, directly or indirectly
arising out of or based upon any matter related to the Loan, the Obligations,
the Loan Agreement, any other Loan Documents, or the administration thereof.

 

3.                                      Conditions Precedent.  This Amendment
shall be effective upon the satisfaction by the Borrower of, or written waiver
by the Credit Agent and the Lenders of, the following conditions, and any other
conditions set forth in this Amendment, by no later than 4:00 p.m. (Boston time)
on the date of this Amendment, as such time and date may be extended in writing
by the Credit Agent and the Lenders, in their sole discretion (with the date, if
at all, by which such conditions have been satisfied or waived being referred to
herein as, the “Effective Date”), failing which this Amendment and all related
documents shall be null and void at the option of the Credit Agent and the
Lenders:

 

(a)                                 Delivery by the Borrower to the Credit Agent
and each Lender of the following:

 

(i)                                     This Amendment, duly executed by the
Borrower, the Credit Agent and each Lender.

 

(ii)                                  Such certificates of resolutions or other
actions, incumbency certificates and/or other certificates of an authorized
officer of the Borrower as the Credit Agent may require evidencing (A) the
authority of the Borrower to enter into this Amendment and any other documents
to be executed and delivered in connection herewith, and (B) the identity,
authority and capacity of each officer of the Borrower authorized to act on its
behalf in connection with this Amendment and the other Loan Documents.

 

(iii)                               Such other documents as the Credit Agent or
any Lender reasonably may require, duly executed and delivered.

 

(b)                                 No Default or Event of Default shall have
occurred and be continuing, or will be caused by or result from the Borrower’s
execution and delivery of this

 

5

--------------------------------------------------------------------------------


 

Amendment and the documents, instruments, and agreements related hereto, or the
performance by the Borrower of its obligations thereunder.

 

(c)                                  The representations and warranties of the
Borrower contained in this Amendment or in any document, instrument, or
agreement delivered or to be delivered in connection with this Amendment
(i) shall have been true and correct in all material respects on the date that
such representations and warranties were made  (except for those which expressly
relate to an earlier date, which shall be true and correct as of such earlier
date), and (ii) shall be true and correct in all material respects on the
Effective Date as if made on and as of such date  (except for those which
expressly relate to an earlier date, which shall be true and correct as of such
earlier date).

 

(d)                                 In addition to all other expense payment and
reimbursement obligations of the Borrower under the Loan Agreement and other
Loan Documents, the Borrower will, promptly following the receipt of an
appropriate invoice therefor, pay or reimburse the Credit Agent and each Lender
for all of their respective reasonable out of pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses and
disbursements) incurred  in connection with the preparation of this Amendment
and any other documents in connection herewith and the matters addressed in and
contemplated by, this Amendment.

 

4.                                      Miscellaneous.

 

(a)                                 This Amendment shall be governed in
accordance with the internal laws of the Commonwealth of Massachusetts (without
regard to conflict of laws principles) as an instrument under seal.

 

(b)                                 This Amendment may be executed in one or
more counterparts, each of which when so executed shall be deemed to be an
original, but all of which when taken together shall constitute one and the same
instrument.  Signatures transmitted electronically (including by fax or e-mail)
shall have the same legal effect as originals, but each party nevertheless shall
deliver originally signed counterparts of this Amendment to each other party,
upon request.

 

(c)                                  This Amendment constitutes the complete
agreement among the Borrower, the Credit Agent, and the Lenders with respect to
the subject matter of this Amendment and supersedes all prior agreements and
understanding relating to the subject matter of this Amendment, and may not be
modified, altered, or amended except in accordance with the Loan Agreement.

 

(d)                                 Time is of the essence with respect to all
aspects of this Amendment.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

 

WALKER & DUNLOP, LLC

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as Credit Agent and a Lender

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title:

Senior Vice President

 

 

 

 

 

 

TD BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Richard F. Hay

 

Name:

Richard F. Hay

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Authorized Representatives

 

A.  Fully Authorized Representatives

 

Sandra Barlow

Debra Casale

Shannon Chase

Greg Florkowski

Shanekwa Harrison-Jones

Mary Hui

Veronica Langhofer

Kristen Layden

Wendy LeBlanc

Barbara Lloyd

Jim Schroeder

Stephen P. Theobald

Jenna Treible

William M. Walker

Richard C. Warner

 

--------------------------------------------------------------------------------


 

B.  Authorized Representatives with limited authority (as marked below)

 

(Check all that apply)

 

Typed Name

 

Note
Endorsements

 

Assignments
of Mortgages

 

Requests for
Advance

 

Trust Receipts

 

Shipping
Requests

 

Preliminary
Notices

 

Sources &
Uses
Statements

Elizabeth Kieffer

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Stacy Kraft

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Sue Nelson

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Sheila Pasha

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Nancy Miller

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Leila Sugay

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Jamie Pettit

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Holly Shonosky

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Loretta Webb

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Kay Pappas

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Nancy Sexton

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Nancy McGrade

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Leif Olsen

 

x

 

x

 

 

 

x

 

x

 

x

 

x

 

--------------------------------------------------------------------------------


 

Charles Blessed

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Melissa Frado

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Katy Landolfi

 

x

 

x

 

 

 

x

 

x

 

x

 

x

Elaine Sullivan

 

x

 

x

 

 

 

x

 

x

 

x

 

x

 

--------------------------------------------------------------------------------